                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        Chambers of                                                     101 West Lombard Street
GEORGE L. RUSSELL, III                                                 Baltimore, Maryland 21201
 United States District Judge                                               410-962-4055


                                         June 21, 2019

MEMORANDUM TO PARTIES RE:                         William Scott Davis, Jr. v. Warden Timothy
                                                  Stewart, et al.
                                                  Civil Action No. GLR-18-1745

Dear Parties:

        Pending before the Court is Petitioner William Scott Davis, Jr.’s “Petition F.R.Civ.P.
Rule 60(b)(3) & (4) & (6) Vacate Set Aside Void Judgment” (ECF No. 5), which the Court
construes as a motion to alter or amend. The Motion is ripe for disposition, and no hearing is
necessary. See Local Rule 105.6 (D.Md. 2018). Davis’s Motion is nonsensical, including
references to “fraudulent mischaracterization” of various judges along with a list of prison
healthcare deficiencies. (Mot. at 1–2, ECF No. 5). The Court will, therefore, deny Davis’s
Motion for the reasons stated in the Court’s August 1, 2018 Memorandum Opinion. (See ECF
No. 3).

       For the foregoing reasons, Davis, Jr.’s “Petition F.R.Civ.P. Rule 60(b)(3) & (4) & (6)
Vacate Set Aside Void Judgment” (ECF No. 5) is DENIED. Despite the informal nature of this
memorandum, it shall constitute an Order of this Court, and the Clerk is directed to docket it
accordingly and mail a copy to Davis at his address of record.

                                                  Very truly yours,

                                                         /s/
                                                  _________________________
                                                  George L. Russell, III
                                                  United States District Judge
